Title: To James Madison from Daniel Carroll, 1 October 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,
G. Town Octr. 1st. 1792.
I wrote to you some time past in answer to yr. favor of . Having a moment only by Bisshop Madison I inclose a ps written by Mr. Ross of Bladensburgh in an answer to a Speech of Mercers. Captn. Campbell was obligd to give way to Mercer and supports a Mr Thomas—A wet quaker, of a very fair character—he will from that circumstance & the industry of those opposd to Mercer stand a Chance. The elections begin to day. Forrest will probably succeed agt. Dorsey.
Since writeg the above I have seen Mr Jefferson he has drop’d yr. favor to me by him between Mount Vernon & this place—it will probably be recoverd. You will see that I have only a moment to write, but am allways Dr Sr. yrs. affy
Danl Carroll
